Citation Nr: 1140819	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased disability evaluation for the Veteran's C2 and C3 spinous process fracture residuals, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from June 1978 to December 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Portland, Oregon, Regional Office (RO) which denied an increased disability evaluation for the Veteran's C2 and C3 spinous process fracture residuals.  

The Board notes that the Veteran's June 2008 Appeal to the Board (VA Form 9) conveys that he wanted hearings before both a Veterans Law Judge sitting at the RO and in Washington, D.C.  In his July 2009 Appeal to the Board (VA Form 9), the Veteran clarified that he no longer desired a hearing before a Veterans Law Judge.  Therefore, the Veteran has not been scheduled for a hearing before a Veterans Law Judge.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that his C2 and C3 spinous process fracture residuals are productive of significant disability and merit assignment of at least a 30 percent schedular evaluation.  

In reviewing the record, the Board observes that the Veteran is in apparent receipt of Social Security Administration (SSA) disability benefits.  VA clinical documentation dated in September 2000 indicates that the Veteran reported receiving monthly SSA disability benefits.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The report of a January 2009 VA examination for compensation purposes states that the Veteran complained of chronic pain radiating into his right arm.  He also presented a history of right upper extremity numbness associated with a post-service cerebrovascular accident.  On examination, the Veteran exhibited hyperactive right upper extremity deep tendon reflexes; diminished right upper extremity sensation; and 3/5 grip strength "on the right due to his stroke."  The Veteran was diagnosed with "fracture of C2 and C3 with degenerative joint and degenerative disc disease."  The examiner advanced no specific findings as to the etiology of the Veteran's hyperactive right upper extremity deep tendon reflexes and diminished right upper extremity sensation.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the absence of any specific determination as to whether the Veteran's right upper extremity neurological impairment is wholly or partially attributable to his service-connected cervical spine fracture residuals and as the Veteran was last afforded a VA spine examination in January 2009, the Board finds that further VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

Additionally, the record contains no VA or private clinical documentation pertaining to treatment of the Veteran's cervical spine fracture residuals after January 2009.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his C2 and C3 spinous process fracture residuals after January 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims folder any VA medical records pertaining to the treatment of the Veteran after January 2009.  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the award or denial for incorporation into the record.  

4.  Thereafter, schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his C2 and C3 spinous process fracture residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should expressly state whether the Veteran's chronic right upper extremity neurological impairment is etiologically related to his cervical spine fracture residuals.  
The examiner should further identify the limitation of activity imposed by the Veteran's cervical spine fracture residuals with a full description of the effect of the disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his cervical spine should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's C2 and C3 spinous process fracture residuals upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

